Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 11/12/2021:
Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 (for a total of 23) have been examined.
Claims 6, 8, 7, 11-13, 15-20, 22, 25-27, 29-38, 40-42, 44-50, 54, 56-60, 62-65, 67-68 and 71-139 have been canceled by Applicant.
Claims 1, 9, 23 and 70 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 11/12/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1, 7, 9, 12, 14, 55 and 70) from the previous office action.
	
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 1 and 70 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 from the previous Office Action.


Claim Rejections - 35 USC § 101
1.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.1          Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
1.1.1          Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70, while reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s), e.g., by “… providing control among system entities; providing road users with information and instructions; and providing operations and maintenance services,” as claimed and stated in independent claims 1 and 70. This abstract idea is falls within the groupings of mental processes, and/or certain methods of organizing human activities, distilled from case law, because these processes and methods of data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s), are concepts that can be performed in the human mind (including an observation, evaluation, judgement, opinion). Applicant’s Specification does not provide, assign, or suggest a particular algorithm, program, protocol, equations, formulas, or any particulars of the computer network/processors or algorithms for data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s).  The specification discloses the generality of gathering, processing data and providing instructions, operation information relative to control, operations and maintenance services to user(s) using any types of computer network/processors. It just simply “collects/gathers data, processes data, provides instructions, operation information relative to control, operations and maintenance services to user(s).”  The steps of data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s) contain no particulars for performing such data distribution.  The computers within the disclosure is simply performing convention computerize functions without providing any controls or improvement in the technology.  The network and processors simply provide extra solution activity of conventional data collecting/gathering, data processing, providing instructions, operation information relative to control, operations and maintenance services to user(s).    

Moreover, limiting the use of the idea to a particular technological environment (e.g., traffic control, providing information and control instructions to user(s)) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 rejected under 35 U.S.C. 103 as being unpatentable over Ichimaru (Pub. No.: US 2020/0005644A1).
As per claims 1 and 70, Ichimaru discloses through the invention (see entire document), a vehicle operations and control system / method for a connected automated vehicle highway (CAVH) network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0089-0103, 0123]), said system comprising an intelligent road infrastructure system (IRIS) (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0035-0036, 0126] – teaching the central apparatus that generates information useful for driving support 
a roadside unit (RSU) network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0131, 0210-0269] – teaching roadside sensors 8) ; and 
a Traffic Control Unit (TCU) (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0130-0150, 0226, 0347] – teaching edge servers 3) and Traffic Control Center (TCC) network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0130-0150, 0226, 0347] – teaching core servers 4), 
wherein the CAVH network comprises RSU coverage and functionality and/or TCU/TCC coverage and functionality (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0130-0150, 0226, 0210-0269, 0347]); and 
wherein the CAVH network is configured to: 
provide control among system entities (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0130-0150, 0226, 0210-0269, 0347]); 
provide road users with customized information and control vehicles using time-sensitive control instructions (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0155-0162, 0180, 0184, 0190-0191, 0199, 0249, 0345, 0392-0394] – teaching display 56 and the speaker 57 as output devices for notifying the user, who is the occupant of the vehicle 5, various types of information generated by the control unit 51; pedestrian terminal 70 that displays on the screen or outputs by sound the prediction information received from the edge server 3; teaching time synchronization been realized between the vehicles 5A, 5B, the roadside sensors 8A, 8B, and the edge server 3 with use of the GPS time or the like, in Para [0249]; teaching  collecting the vehicle prediction information from a plurality of vehicles 5 included in the service area and server 3, 4 that can deliver prediction information, which is generated by vehicles 5 in an autonomous and distributed manner, to vehicles 5 and pedestrian terminals 70 in the service area); and 
provide operations and maintenance services for system entities (see entire document, particularly fig. 2, Para [0125-0133] – teaching dynamic information map M1 representing traffic restriction information, road construction information, wide area weather information, and the like).

As per claim 2, Ichimaru further discloses through the invention (see entire document), vehicle onboard units (OBU) and vehicle interfaces (see entire document, particularly fig. 3, Para [0147-0180] – teaching internal configuration of an on-vehicle apparatus 50); traffic operations centers (TOC) (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0130-0150, 0226, 0347] – teaching core servers 4); and/or a cloud-based platform configured to provide information and computing services (see entire document, particularly fig. 1, 6, 11-14, Para [0056, 0076, 0089-0103, 0123, 0138] – teaching servers with cloud computing, in fig. 11 for example).

As per claim 3, Ichimaru further discloses through the invention (see entire document), system configured to manage mixed traffic of vehicles having heterogeneous automation levels, non-automated vehicles, and/or other road users (see entire document, particularly Para [0063, 0108-0109]).

As per claim 4, Ichimaru further discloses through the invention (see entire document), system configured to provide sensing functions, transportation behavior prediction and management functions, planning and decision-making functions, and/or vehicle control functions (see entire document, particularly Para [0029-0034, 0064, 0077, 0296, 0354, 0360-0368]).

As per claim 5, Ichimaru further discloses through the invention (see entire document), CAVH network that comprises a partially instrumented portion and/or a non-instrumented portion (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0126, 0315, 0319] – teaching ITS (Intelligent Transport Systems) with roadside unit(s) and without roadside unit(s)).

Claim 6 canceled.

As per claim 7, Ichimaru further discloses through the invention (see entire document), partially instrumented RSU providing one or more of the following types of functions: communications functions, environment sensing functions, traffic behavior prediction functions, and/or vehicle control functions (see 

Claim 8 canceled.

As per claim 9, Ichimaru further discloses through the invention (see entire document), system configured to sense a traffic environment for an area comprising said partially instrumented RSU using data from the partially instrumented RSU and data from other system components communicated using cloud and infrastructure communication (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0064, 0077, 0113, 0126, 0131, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

As per claim 10, Ichimaru further discloses through the invention (see entire document), system configured to sense and communicate traffic environment data for an area, said traffic environment data describing vehicles; pedestrians; road geometry, road design information and road pavement conditions; traffic control infrastructure; traffic control devices; and/or animals (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0063-0064, 0077, 0112-0113, 0126, 0129-0131, 0174, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claims 11-13 canceled.

As per claim 14, Ichimaru further discloses through the invention (see entire document), transportation behavior prediction and management functions configured to predict movement of mixed traffic of vehicles having heterogeneous automation levels, non-automated vehicles, and/or other road users based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0063-0064, 0077, 0108-0109, 0113, 0126, 0131, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claims 15-20 canceled.

As per claim 14, Ichimaru further discloses through the invention (see entire document), system configured to provide a partially instrumented transportation network (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0126, 0315, 0319] – teaching ITS (Intelligent Transport Systems) with roadside unit(s) and without roadside unit(s)).

Claim 22 canceled.

As per claim 23, Ichimaru further discloses through the invention (see entire document), system configured to manage traffic and provide vehicle instructions for vehicles in a traffic environment comprising human-driven vehicles, autonomous vehicles, connected vehicles, walking units, non-motor vehicles, connected autonomous vehicles, and/or obstacles (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0063-0064, 0077, 0108-0109, 0112-0113, 0126, 0129-0131, 0174, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368] – teaching pedestrian 7 that includes not only a person who moves on foot but also a person who is riding on a bicycle or the like that does not have a power supply (Para [0112]); vehicle 5 as not limited to a four-wheeled vehicle but may be a two-wheeled vehicle (motorcycle) (Para[0108]); drive type of the vehicle 5 that may be any of engine drive, electric motor drive, and hybrid type, automatic driving in which these operations are performed by software (Para [0109])).

As per claim 24, Ichimaru further discloses through the invention (see entire document), vehicle control functions configured to provide control instructions to: road infrastructure; a human; a vehicle; and/or an animal or moving obstacle (see entire document, particularly Para [0253, 0292, 0314] – teaching vehicle 5A that transmits, to the edge server 3, change point information for making notification of the initial detection; notifying the pedestrian 7 that there is a possibility of collision with a vehicle 5 or a pedestrian 7; providing approaching pedestrian notification service to the user).

Claims 25-27 canceled.

As per claim 28, Ichimaru further discloses through the invention (see entire document), vehicle control functions that comprise coordinated control strategies comprising full control strategies, partial control strategies, and/or non-control strategies (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0009, 0012, 0036, 0135, 0151, 0161-0165]).

Claims 29-38 canceled.

As per claim 39, Ichimaru further discloses through the invention (see entire document), vehicle control functions that provide microscopic control of an individual vehicle (see entire document, particularly Para [0023-0024, 0055, 0065, 0067, 0272-0294, 0345, 0362, 0366-0367] – teaching performing collision avoidance process or the like; controlling prediction of a hazardous vehicle having a high possibility of veering off the traffic lane).

Claims 40-42 canceled.

As per claim 43, Ichimaru further discloses through the invention (see entire document), one or more critical points instrumented with one or more IRIS components to provide partial or full control of the critical point (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0044, 0126, 0215, 0249-0264] – teaching ITS (Intelligent Transport Systems);  setting change point information of detected object; shooting, with roadside sensor(s), area(s) of the vehicle(s) 5A, 5B, change point(s) information regarding a recognized object).

Claims 44-50 canceled.

As per claim 51, Ichimaru further discloses through the invention (see entire document), system as a partially instrumented CAVH system (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0089-

As per claim 52, Ichimaru further discloses through the invention (see entire document), partially instrumented CAVH system that comprises IRIS components of varying functionality (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0044, 0089-0103, 0123, 0126, 0215, 0249-0264, 0315, 0319]).

As per claim 53, Ichimaru further discloses through the invention (see entire document), partially instrumented CAVH system that comprises IRIS components of varying hardware and/or software configurations (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0044, 0089-0103, 0123, 0126, 0215, 0249-0264, 0315, 0319]).

Claim 54 canceled.

As per claim 55, Ichimaru further discloses through the invention (see entire document), an RSU providing communications functions, environment sensing functions, traffic behavior prediction functions, and/or vehicle control functions (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0029-0034, 0064, 0077, 0113, 0126, 0131, 0210-0269, 0296, 0315, 0319, 0354, 0360-0368]).

Claims 56-60 canceled.

As per claim 61, Ichimaru further discloses through the invention (see entire document), system comprising a TCC/TCU configured to make decisions, globally optimize traffic, and/or control traffic (see entire document, particularly fig. 1, 2, 5-6, 8, 13-19, Para [0019, 0113, 0130-0150, 0226, 0210-0269, 0347]).

Claims 62-65 canceled.

As per claim 66, Ichimaru further discloses through the invention (see entire document), system configured to synchronize data in time or space (see entire document, particularly Para [0192, 0249]). 

Claims 67-68 canceled.

As per claim 69, Ichimaru further discloses through the invention (see entire document), system configured to coordinate control commands sent to vehicles through OBU communication (see entire document, particularly fig. 3, Para [0147-0180] – teaching internal configuration of an on-vehicle apparatus 50 having communication unit 61).

Claims 71-139 canceled.
 

Response to Arguments
1.	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
2.	Although the Applicant has amended claims by amending and/or revising some or certain limitations/features into recently amended independent/dependent claims by re-phrasing or modifying some verbiage and claim language along with removing some or certain limitations/features in order to overcome the 112 1st and 2nd paragraphs rejections from the previous office action, the Examiner finds that scope of the claims has not changed, although language/appearance-wise the amended claims look and sound differently from how they looked and sounded when were originally filed. The examiner also finds that the scope of the amended claims that has not changed resulted in maintaining the same rejections under the same number of the same previously cited prior art references that have not changed as well. Therefore, it is believed that the rejection should be maintained.
3.	In regards to the 101 rejections, Applicant argues, on pages 8-12 of the remarks filed 11/12/2021, that “… claims are drawn to patent eligible subject matter;” that “… claims, when read as a whole, directed to patent eligible subject matter;” that “… the recited CAVH system and IRIS with their components (e.g., RSU, TCU, TCC, OBU, and TOC) … are not generic components but provide an inventive technology for controlling vehicles and managing traffic,” BUT, HOWEVER, the Applicant has never provided any 
3.1	Additionally, the Examiner finds that the certain features of applicant’s invention, the features upon which applicant relies (i.e., “… IRIS components arranged in a particular way;” “… TCC/ TCU system as a hierarchy of traffic control centers (TCCs) and traffic control units (TCUs), which process information and give traffic operations instructions;” “…  roadside units ("RSU s") as infrastructure components equipped at the road side;" “… TCU that "provides optimizer and processor modules to process information and provide control targets; ... contains LAN data switching system (e.g., Cisco Nexus 7000) and an engineer server (e.g. IBM engineer server Model 8203 and ORACL data base) and communicates with Point TCC either by wired or wireless communication media;" “…  Point TCU as an ATC-Model 2070L with parallel interface, Point TCU that communicates with RSUs using wire cable (optical fiber); Point TCU that contains an engineering server, a Cisco Nexus 7000 data switching system, and data flow software; Segment TCC that contains a Cisco Nexus 7000 LAN data switching system, an IBM engineering server Model 8203 and ORACL data base that provide an engineering server, and it communicates with a Point TCC using wired cable; Corridor TCC that contains a KZTs-Ml calculation workstation, a database, data transfer units, and image computing, and that communicates with Regional TCC using optical fiber;” “… RSU that comprises a sensing module; a data processing module; a communication module that sends information between vehicles and upper level point TCU; a communication module that sends vehicle-specific driving instructions to vehicles; an interface module; and a power supply unit; specific details of these various modules;” “… communications modules that communicate with vehicles as MK5 V2X from Cohda Wireless, StreetW A VE from Savari; communications modules that communicate with TCU as ANSI/TIA/EIA-492AAAA and 492AAAB devices comprising optical fiber; sensing modules that comprise LIDAR, a camera, and microwave radar and/or a vehicle ID device such as provided by Siemens or Conduent; and data processing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, as it is discussed on page 4 of the office action above, the elements/limitations/steps (e.g., roadside unit(s) (e.g., cameras, sensors, etc.), Traffic Control Unit (TCU), Traffic Control Center (TCC), onboard units (OBU), traffic operations centers (TOC)) are recited at a high level of generality, and are used e.g., for data/information gathering/processing, providing instruction only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., roadside unit(s) (e.g., cameras, sensors, etc.), Traffic Control Unit (TCU), Traffic Control Center (TCC), onboard units (OBU), traffic operations centers (TOC)) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. Therefore, it is believed that the 101 rejections should be maintained.
4.	In regards to the 103 rejections, Applicant argues, on pages 12-13 of the remarks filed 11/12/2021, that “… Ichimaru does not teach or suggest all claim features;” that “… one of ordinary skill in the art would not have been motivated to modify Ichimaru with a reasonable expectation of successfully producing the subject matter of Applicant's claims;” that “[o]n the contrary, Applicant's technology uses I2X communication in which the infrastructure sends instructions to the vehicle for direct vehicle control;” that “… Ichimaru does not describe a technology that provides full control for vehicles for automated driving but only describes providing information to support automated driving;” that “… Ichimaru does not teach or suggest sending detailed, time-sensitive control instructions to vehicles to control the vehicles and provide automated driving;” that “… the cited references fail to render claims 1 and 70 prima facie obvious,” along with presenting and citing of what the Ichimaru reference teaches on in certain paragraphs (e.g., paragraph 133, 253, 292, and 314, 23-24, 55, 65, 67, 272-294, 345, 362, and 366-0367, 147-180), BUT, HOWEVER, the Applicant does not explain, or provide any evidence on WHY Ichimaru does not teach or suggest all claim features; OR WHY one of ordinary skill in the art would not have been motivated to modify Ichimaru with a reasonable expectation of successfully producing the subject matter of Applicant's claims; OR WHY 
	The Examiner respectfully disagrees, and kindly draws Applicant’s attention at pages 5-6 of the office action above, wherein it is discussed how the Ichimaru reference teaches, suggests, and fully meets all the claimed elements, features, and limitations. Therefore, it is believed that the 103 rejections should be maintained.
4.1	In response to the Applicant argument, on page 13 of the remarks filed 11/12/2021, that “…  communication system disclosed by Ichimaru is V2X communication, wherein vehicles communicate with servers, GPS, and sensors; and that [o]n the contrary, Applicant's technology uses I2X communication in which the infrastructure sends instructions to the vehicle for direct vehicle control,” the Examiner kindly draws Applicant’s attention at Para [0035-0036, 0040—0150, 0126], wherein Ichimaru teaches on central apparatus that generates information useful for driving support control, using the vehicle information transmitted by the on-vehicle communication device as an information source; edge server, core server, ITS (Intelligent Transport Systems) in communication with vehicle(s). Therefore, it is believed that the 103 rejections should be maintained.
 4.2	In response to the Applicant argument, on page 12 of the remarks filed 11/12/2021, that there is no teaching, suggestion, or motivation to combine the references, that “… one of ordinary skill in the art would not have been motivated to modify Ichimaru with a reasonable expectation of successfully producing the subject matter of Applicant's claims,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition to the above, the Examiner kindly draws Applicant’s attention at pages 5-6 of the office action above, wherein it is discussed how the Ichimaru 
4.3	Regarding the applicant’s arguments on page 13 of the remarks filed 11/12/2021 with respect to dependent claims that “…  because claims 1 and 70 are not obvious, claims dependent thereon are likewise nonobvious,” the examiner presents the same arguments regarding the rejection as presented for claims 1 and 70. For the above reason, it is believed that the rejections should be maintained.

	
Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

		
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662